 In the Matter of LEWIS METER &-, COMPANYandAMALGAMATED CiLOTH-INGWORKERS OF AMERICA, C. I. O.Case No. 11-C-1058.-Decided April 24,1947Mr. Clifford L. Hardy,for the Board.Hammond, Busch7nan and Roll,byJudge Curtis M. RollandMr.WillisK. Kunz,of Indianapolis, Ind., for the respondent.Mr. Robert C. Wilson,of Washington, D. C., for the A. F. L.Messrs. Sydney L. DevinandThomas R. Diarsella,of Indianapolis,Ind., for the C. I. O.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDORDEROn July 18, 1946, Trial Examiner Henry J. Kent issued his Inter-mediate Report in the above-entitled proceeding, finding that the re-spondent, Lewis Meier & Company, had engaged in and was engag-ing in certain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action, as set forthin the copy of the Intermediate Report attached hereto.Thereafter,the respondent and the A. F. L. filed exceptions to the IntermediateReport and supporting briefs.On January 14, 1947, the Board heardoral argument at Washington, D. C. The respondent and the A. F. L.appeared and participated in the argument.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and briefs, the arguments advancedat oral argument, and the entire record in the case, and hereby adoptsthe Trial Examiner's findings, conclusions, and recommendations,with the additions noted below :1.We agree with the Trial Examiner that, under the principle enun-ciated in theRutland Courtcase,l the closed-shop contract betweenthe respondent and the A. F. L. did not protect the discharge of em-IMatter ofRutland Court Owners, Inc.,44 N. L.R. B. 587;46 N. L R. B. 1040.73 N. L.R. B., No. 106.520 LEWISMETER & COMPANY521ployees Baker, Hurst, and Kelly, and that therefore their dischargeby the respondent, upon the request of the A. F: L., was violative ofthe Act. It is clear, and we find, that the complainants joined, andcampaigned for, the C. I. O. at a time when it was appropriate for theemployees to change their bargaining representative, and that theA. F. L. suspended these employees and requested their discharge un-der the closed-shop contract because of such rival union activity.Weare convinced by the circumstances hereinafter set forth and by therecord as a whole, and we find, as did the Trial Examiner, that therespondent was on notice that the rival union activity of the complain-ants motivated the A. F. L. in requesting their discharge.On January 19, 1946, at a prearranged conference with representa-tives of the C. I. 0., the respondent was informed that a number ofits employees had joined the C. I. O. and that the C. I. O. was seekingto supplant the A. F. L. as the exclusive bargaining representative atthe plant.At the same time, the C. I. O. representatives informed therespondent that the A. F. L. was contemplating punitive action againstsome employees who had joined the C. I. 0.; cautioned the respondentagainst discharging employees because of their activity on behalf of,or membership in, the C. I. 0.; and suggested that the respondentterminate the A. F. L. closed-shop contract in accordance with itsterms, leaving any question concerning representation to be deter-mined by the appropriate governmental agency.Almost immediatelythereafter, the respondent informed the A. F. L. of the rival claim bythe C. I. 0.; and on January 21, Baker, Hurst, and Kelly were sus-pended from membership by the A. F. L. Following the respondent'srefusal to act on an oral demand by the A. F. L. to discharge the com-plainants in accordance with the terms of the closed-shop agreement,and at the respondent's suggestion, the A. F. L. wrote the respondenton January 22, explaining that the complainants were suspended "notonly for non-payment of dues, but for trying to undermine the localunion and its members in a willful manner." On January 25, Busch-mann, the respondent's secretary-treasurer, personally discharged thecomplainants by reading a prepared statement, which omitted anyreference to the specific reasons assigned by the A. F. L.- for theirsuspension.At the same time, the complainants indicated to Busch-mann their adherence to the C. I. O. and suggested that he terminatethe existing closed-shop agreement with the A. F. L.In our opinion, the advice to the respondent that the A. F. L. con-templated punitive action against C. I. O. advocates, the timing ofthe A. F. L.'s request for discharge, the statement in the A. F. L'sletter that the complainants were "trying to undermine the local union.and its members in a willful manner," and the advocacy of the C. I. O.by the complainants at the time of their discharge, put the respondent 522DECISIONSOF NATIONALLABOR RELATIONS BOARDon notice that the complainants were suspended by the A. F. L. for-their activity on behalf of the C. I. 0. In these circumstances, therespondent could not have reasonably relied on the A. F. L.'s assertion-that non-payment of dues was also a reason for their suspension, forthe respondent had ample opportunity to ascertain from the com-plainants at the time of their discharge whether they were delinquentin their dues as charged by the A. F. L.Had the respondent so in-quired, as it had the right to do in enforcing the closed-shop contract,itwould have then learned, as the record shows, that the A. F. L.had refused to accept the dues which the complainants had tendered.2.The dissenting opinion would dismiss the complaint withoutprejudice to the institution of a subsequent proceeding, if and whenthe A. F. L. is made a party-respondent thereto. It suggests that alabor organization, in enforcing a contractual provision requiringmembership therein as a condition of employment, is an "employer,"within the meaning of the Act, and is therefore subject to the remedialorders of this Board.Principal reliance for this view is placed uponthe decision by the Supreme Court of the United States inN. L. B. B. v.Hearst Publications, Incorporated,2which extended the protection ofthe Act to a class of employees who might perhaps not be regarded as-such under common law concepts. In our opinion, however, this.reliance is misplaced, for the economic relationship, as found in theHearstcase, between "news-boys" and the publishers of the paperswhich they sell is wholly unlike the relationship between a labor or-ganization and its constituent members.We do not believe that adetermination that the employees in this case are employees of theA. F. L., merely because of the closed-shop contract, would have any"warrant in the record" or any "reasonable basis in law." 3We believethat it requires administrative legislation to reach that result, a stepwe are unwilling to take.Whether or not the result suggested by the dissenting opinion isdesirable, its achievement, in our opinion, would do violence to theexplicit language of the Act.Section 2 (2) of the Act provides that"employer" shall include "any person acting in the interest of an em-ployer, directly or indirectly, but shall not include . . . any labororganization [other than when acting as employer], or anyone actingin the capacity of officer or agent of such labor organization."ThatCongress unequivocally intended thereby to exclude labor organizationsin their representative capacity from the injunctive ambit of the Act,is shown by the following analysis of Section 2 contained in the Reportof the Senate Committee on Education and Labor:2322 U. S. 111, reversing 136 F (2d) 60S, and enforcing 28 N L R B 1006.0 See N. LR. B v Hearst Publications, Incorporated,322 U. S 111, 131.4Senate Report No 573, accompanying S 1958, of the Committee on Education andLabor, 74th Congress, 1st Session, Section 2 LEWIS MEIER & COMPANY523The term "employer" excludes labor organizations, their officers,and agents (except in the extreme case when they are acting asemployers in relation to their own employees).Otherwise theprovisions of the bill which prevent employers from participatingin the organizational activities of workers would extend to laborunions as well, and thus would deprive unions of one of theirnormal functions.Moreover, it appears from the legislative history of the Act thatCongress rejected the concept that labor organizations should be madeamenable to Section 8 thereof.The respective committee reports toboth the Senate and the House of Representatives mention proposalsfor prohibiting labor organizations, as well as employers, from engag-ing in activities defined in Section 8 as unfair labor practices.5 Indeed,attention was explicitly called to the possibility of arbitrary use of theclosed shop by labor organizations, and specific proposals were madefor its avoidance .6Congress, however, refused to include any of theseproposals in the Act as written.'In brief, we are of the opinion that neither the Act nor its interpre-tation by the courts gives the Boardcarte blancheto hold the Actapplicable wherever "protection ought to be given," that the existenceof a closed-shop contract does not create the economic relationship ofemployer and employee between the union holding the contract anditsmembers who are covered by the contract, and that labor organiza-tions are in any event excluded by the language and legislative historyof the Act from the definition of the term "employer" except "wherethey are acting as employers in relation to their own employees."ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Lewis Meier & Company,Indianapolis, Indiana, and its officers, agents, successors. and assignsshall :1.Cease and desist from discouraging membership in AmalgamatedClothing Workers of America, affiliated with the Congress of Indus-GSenate Report No 573, accompaii vng S 1958, of the Committee on Education andLabor, 74th Congress, 1st Session (adopted by the House) wheiens it is stated, in parti ioposas such as these under discussion aie not newThe< «cie suggested whenSection 7 (a) of the National Industrial Recovery Act was tip for discussion, and ashenthe 1934 amendments to the Railway Labor Act were befoe Congress In neitherinstance did they command the support of Congiess'United States Senate, 74th Congress, 1st Session, Heaiings before the Committee onEducation and Labor on S 1955, Part 3, pages 699-702° See, howeNei, the lust three sentences of the concluding page of Section I of the State-ment of the full Board on pending legislation, as piesented by Chanimin Herzog to theSenate Committee on Labor and Public Welfare on March 6, 1947, and the House Com-nnttee on Education and Labor on March 11, 1947 524DECISIONS OF NATIONALLABOR RELATIONS BOARDtrialOrganizations, or in any other labor organization of its em-ployees, by discharging or refusing to reinstate any of its employees, orby discriminating in any other manner in regard to their hire or tenureof employment, or any term or condition of their employment, forengaging in activities directed to the designation of a new bargainingrepresentative at an appropriate time.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer Leona Baker, Shirley Hurst, and Leona Kelly immediateand full reinstatement to their former or substantially equivalentpositions," without prejudice to their seniority or other rights andprivileges ;(b)Make whole Leona Baker, Shirley Hurst, and Leona Kelly forany loss of pay they may have suffered by reason of the respondent'sdiscrimination against them, by payment to each of them of a sum ofmoney equal to that which she normally would have earned as wagesduring the period from the date on which the respondent discrimina-torily discharged her to the date of the respondent's offer of reinstate-ment, less her net earnings during said period;(c)Post at its plant at Indianapolis, Indiana, copies of the noticeattached hereto, marked "Appendix A." 9Copies of said notice, tobe furnished by the Regional Director for the Eleventh Region, shall,after being duly signed by the respondent's representative, be postedby it immediately upon receipt thereof and maintained by it for sixty(60) consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the respondent to insure that said notices arenot altered, defaced, or covered by other material;(d)Notify the Regional Director for the Eleventh Region in writ-ing, within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.MR. JAMES J. REYNOLDS, JR., dissenting :On the basis of the record before us it is quite apparent to me thatBaker, Hurst, and Kelly have been deprived of their jobs and possiblysubjected to monetary damages solely because they exercised in aproper manner rights guaranteed them by the Act. It is accordinglythe clear duty of this Board to provide an effective and complete rem-edy designed to protect these employees from such proscribed discrimi-I In accordance with our consistent interpretation of the term,the expression"formerlyor substantially equivalent position"is intended to mean "former position wherever pos-sible, but if such position is no longer in existence,then to a substantially equivalent posi-tion "SeeMatterof The Chase National Bank of the City of New York, San Juan, PuertoRicoBranch,65 N L. R B 827.°In the event this Order is enforced by decree of a Circuit Court of Appeals,there shallhe inserted,before the words"A Decision and Order,"the words"A Decree of The UnitedStates Circuit Court of Appeals Enforcing LEWIS MEIER& COMPANY525nation. If the Decision and Order of my colleagues proffered such pro-tection, I would enthusiastically join with them.However, inasmuchas the failure of the charging union to namethe A.F. L. as a respond-ent in this proceeding makes it impossible for the Board to issue itsorder against the A. F. L. as well as the respondent employer, I woulddismissthe complaint without prejudice to future consideration bythe Board of the events covered thereby in any subsequent proceedingwherein all the persons apparently responsible for the discriminatorytreatment of Baker, Hurst and Kelly are properly made parties re-spondent.Only then, in my opinion, will the Board be in a positionto effectuate completely the intent of Congress as expressed in the Act.My colleagues seek to remedy the discriminatory treatment of theemployees here involved by compelling the respondent company tooffer the said employees reinstatement and make them whole for lossof pay suffered as a result of the discrimination.The rationale forthis decision is that the respondent's compliance with the closed-shopprovision of its contract with the A. F. L. comprised an unfair laborpractice because it was aware that the A. F. L. had deprived Baker,Hurst, and Kelly of their membership in the A. F. L. and had de-manded their discharge because of their activity on behalf of theCIO.The inescapable impact of this reasoning is that had the re-spondent not been aware of this fact the 'Board would have dismissedthe complaint, confessing impotence to offer the slightest impedimentto such vicious violation of rights supposedly guaranteed employeesunder the Act. Thus, in theDiamond T Motor Car Companycase,10an unaffiliated union holding a closed-shop contract with the com-pany expelled certain employees from its rank because of their effortson behalf of another union affiliated with the American Federation ofLabor, and requested successfully that the company discharge them inaccordance with the terms of the collective bargaining contract.TheBoard, lacking what it in that case considered substantial evidencethat the company knew of the discriminatory and illegal motive im-pelling the independent's expulsion of the employees front its organ-ization, dismissed the complaint, concluding apparently that undersuch circumstances the free exercise of the employees' choice as to theirrepresentation is tantamount to a risk rather than a right. Since thepolicy of the United States as set forth in the Act is "to eliminate thecauses of certain substantial obstructions to the free flow of commerce... by protecting the exercise of workers of full freedom of asso-ciation, self-organization, and designation of representatives of theirown choosing, . . ." 11 I cannot agree with any such conclusion.Rather would I seek means of extending the protection of the Act to10 54 R L R B 1225.Section 1 of the Act 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees wherever it is needed to insure them the rights whichCongress intended be preserved for them.I am aware that Section 2 (2) and Section 8 of the Act together,engender the conclusion that labor organizations are not, as such,subject to the prohibitions of the Act.Accordingly, I concede thatthe activities of labor organizations while representing constituentemployees are not subject, except indirectly through the employer,to the jurisdiction of this Board.However, I believe that a labor.organization which has secured a binding contract from an employergiving it the right to control effectively the tenure of employment ofits employees thereby assumes the status of an employer, and, insofaras it exercises this contractural prerogative, it is an employer subjectto the restraints imposed by the Act on any other employer. To rea-son otherwise compels the conclusion that Congress in adopting theproviso to Section 8 (3) of the Act intended that the inequities dis-ruptive to the commerce of the United States were not to be outlawddwhen inflicted upon employees by an organization having as itsprimary purpose employee representation.It has frequently been argued in litigation involving the NationalLabor Relations Act that common law limitations should be appliedin defining the words "employer" and "employee" as used therein.Invariably, the Board and the courts have rejected these contentionsand have,decided such issues in a manner consistent with the objectives,of the statute.The most prominent example of this principle is con-tained in the Board's and the courts' decisions in theHearst Paablica-tionscase.In ;that case, the Board held 12 that street vendors of-newspapers-"newsboys"-were "employees" of the publishers of the-newspapers which they sold although, with respect to the publishers'-liability in tort and workmen's compensation proceedings, the news-boys were clearly independent contractors rather than employees. The-basis for this decision, as stated by the Board, was the fact "that the[publishers] have -the right to exercise, and do exercise, such controland direction over-the manner and means in which the newsboys per-form their selling activities as establishes the relationship of employerand employee for the purposes of the Act." The Board stated further- that ". . . the primary consideration in the determination of theapplicability of the statutory definition is whether effectuation of the.declared policy and -purposes of the Act comprehend securing to theindividual the rights,guaranteed and protection afforded by the Act."The Ninth'Circult,Court of Appeals reversed the Board on this issueholding that the terms "employee" and "employer" must be given their"conventionalmeaning as developed under the common law andstatutory enactment" and that ". . . the legislature is presumed to use12 Matter of lleary tPvvblicatioiis.Iiico? porated,28 N L R B 1006. LEWIS MEIER & COMPANY527words in their ordinary sense unless that sense is contradicted by thecontext of "t statute." 13The U. S. Supreme Court in turn reversed the decision of the CircuitCourt and sustained the Board's contention that an "employee-employer" relationship, as defined by the Act, existed between. thepublishers and the newsboys'14 sayingTo eliminate the causes of labor disputes and industrial strife,Congress 'thought it necessary to create a balance of forces incertain types of economic relationships . . . Congress recognizedthose economic relationships cannot be fitted neatly into the con-tainers designated "employee" and "employer" which an earlierlaw had shaped 'for different purposes. Its Reports on the billdisclose clearly the understanding that "employers and employeesnot in proximate relationship may be drawn into common con-troversies by economic forces",'and that the very disputes soughtto be aeoided might involve "employees [who] are at timesbrought into an economic relationship with employers who are nottheir employers.".. . There is no good reason . . . to restrict the scope of theterm "employee.". . . That term, like other provisions, must beunderstood with reference to the purpose of the Act and the factsinvolved in the economic relationship.Where all the conditionsof the relation require protection, protection ought to be given.It is not necessary ... to make a complete definitive limitationaround the term "employee."That task has been assigned pri-marily to the agency created by Congress to administer the Act.Determination of "where all the conditions of the relationrequireprotection" involved inquiries for the Board charged with thisduty.Everyday experience . . . gives it familiarity with the cir-cumstances and backgrounds of employment relationships.* * * The Board's determination that specified - persons are"employees" under this Act is to be accepted if it has "warrant inthe record" and a reasonable basis in law.(Italics supplied.)Any labor organization charged with the commissionof an unfairlabor practice by a complaint issued by this Board would undoubtedlycontest our jurisdiction to issue an order against it on the basis of thelegislative history 'of the Act which indicates that labor organizationswere not intended to'be subject to Section 8 of the Act. 15,' Withoutsetting forth here any elaborate analysis as to why I ,find no `merit insuch a contention, it is sufficient to note that, in my opiiiioii,the?legisla-Hearst Publications,Inc, et at v. N L ,R B,136Y. (2d) 608.N L. R B v HearstPublications,Incorpoiated,322 U. S 111.15Reference'to the definition of'the term "employer contained';Aet appears in Senate Report No 573, accompanying S 1958, of,the Committeeon Educa-tion and Labor, 74th Congress,1st Session,Section 2.739926-4 7 -vol 73-35 528DECISIONSOF NATIONALLABOR RELATIONS BOARDtive history of the Act discloses that Congress did not consider spe-cially a labor organization's'status as administrator of a closed-shopcontract,and such legislative history as exists cannot reasonably beinterpreted so as to obviate the clear duty of the Board to provide pro-tection for the employees where, as is so obviously the case here, "pro-tection ought to be given." Such action by the Board would not en-tail any restriction of the normal functions of a labor union but wouldmerely restrain such an organization from arrogantly violating the-law and spirit of the very Act from which it derives- its- vitality.It is with deep regret that, in view of the emphatic rejection by mycolleagues of my suggestionthat theBoard should undertake to imposeeffective restrictions on a union's power to utilize a closed-shop con-tract as a weapon of industrial tyranny, I find it necessary to advisethose injured by such a weapon-that their only redress lies in legisla-tive action.Conceivably,the majority's narrow definition of theBoard's powerto eliminatesuch injustices as were imposed uponBaker, Hurst, and Kelly by the A. F. L. in the instant case, might bedetermined by the courts to be the one compelled by the Act and itslegislative history.This possibility, however-which I do not con-cede to be a probability-does not seem to me congruous with theBoard's policy heretofore of, interpreting as broadly as possible itsauthority,wherever such an interpretation has been compatible withthe attainment'of the broad objectives of the Act.Rather than thatthe Board should demonstrate by its own ruling the necessity for legis-lative action to eliminate such a vicious practice,I should have greatlypreferred that authoritative decisions of the courts indicate the needfor.such action.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National 'LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in AMALGAMATED-CLOTHING WORKERS OF AMERICA, C. I. 0., or in anyother labor organization of our employees,-by- discharging or re-fusing to reinstate any of our,employees,or by discrimiiiating inany other manner in regard to their hire,,or tenure of employ-ment, or any term or condition of employment,for engaging inactivities directed to the designationof a new'bargaining repre-sentative at an appropriate time.WE WILL OFFER to the employees named below immediateand full reinstatement to their farmer or substantially equivalent LEWIS MEIER & COMPANY529positions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination.--Leona BakerShirleyHurst.Leona KellyLEWIS MEIER &.COMPANY,EmployerDated----------------By----------------------- ---------'----(IRepresentative)(Title)NOTE : Any of the above-named employees presently serving in thearmed forces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act afterdischarge from the armed forces.This notice must remain posted for 60 days from the date thereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMi. Cli fboi d L Hat d y,for the Board.Hainniottd,Busclivtanand Roll,byJudge CurtisillRollandM7. ll'illisK.Kant,of Indianapolis,Ind, for the respondent.Mi Robest C.11, ilson, ofWashington, D C., for the A F L.STATEuIEcTOF THE CASEUpona charge dulyfiled on February 4, 19.46, by AmalgamatedClothing Work-ers of America,C 1. 0, hereincalled the C I.0, the National Labor RelationsBoard, herein calledthe Board,by the Regional Director for the Eleventh Region(Indianapolis,Indiana),issued its complaint datedMay 7, 1946,against LewisMeier&Company, hereincalled the respondent, allegingthat-the respondenthad,engaged in and was engaging in untait labor practices within the meaningof SectionsS (1) and (3) and Section2 (6) rind (7)of the !National LaborRelations'Act; herein called theAct.Copiesof'the complaint,accompanied bynotice of hearing,were duly served upon the respondent,the C. I. 0., and UnitedGarment Workersof America,A F L, herein called the A. F L.With respectto the unfair labor practices,the complaint alleged in substancethat the respondent oil or about January 25, 1946,discharged Leona Kelly, ShirleyHurst and Leona Baker,respectively,because they joined or assisted the C. I. 0.,or engaged in activities on behalf of the C. I. 0., and thereafter failed andrefused to reinstatethem, andhas thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.The respondent'thereafter-filed its,answer wherein it admitted;that it dis-charged Kelly, Hurst and baker on the date mentioned in the_cgmplaiut butdenied that it did so because of their C I.0. affiliation and activities and thatitcommitted any unfair labor practices in connection with their discharges.In its answer, it further affirmativelyaverred thatKelly, Hurst and Baker were 530DECISIONSOF NATIONALLABOR RELATIONS BOARDdischarged' because of certain alleged mandatory provisions contained in a con-tract entered into on August 27, 1943, between the respondent and the A. F L.,requiring as a condition of employment that all *employees should remain membersof the A. F. L. in good standing for the duration of the contractPursuant to notice, a hearing was held on May 2S, 1946, at Indianapolis,Indiana. before the undersigned, the Trial Examiner duly designated by theChief Trial ExaminerThe Board, the respondent and the A. F L were repre-sented by counsel and the C I. 0 by lay repiesentatives.i Full opportunity tohe heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all partiesAt the close of the Board's casethe undersigned granted the Board's motion, made without objection, to conform-the pleadings to the proof as to formal mattersAt this time counsel for the-respondent and the A. F. L also moved to strike all testimony given by Baker,Kelly and Hurst respecting proceedings had at an A F. L. membership meetingfield in January 1946, regarding purported action taken by the A. F L to suspendor oust Baker, Kelly and Hurst,,from membership in the A. F LRuling wasreserved at the time, but is now herein denied.At the close of the hearing,counsel for the Board was granted leave to file a brief with the undersigned within5 days, his brief to be served on the other parties, who were granted leave toto file answei ing briefs within 5 days of the receipt hereof.Briefs have beenreceived from counsel for the Board, the respondent and the A. F. L.Upon the record made and from his observation of the witnesses, the under-signed makes the following:FINDLNGS OF FACTITHE BUSINESS OF THE RESPONDENTThe respondent is an Indiana corporation, having its principal office andplant in the city of Indianapolis, Indiana, where it is engaged in the manufac-ture of work clothes and cotton sport clothes.Over 50 percent of the raw ma-terials processed, consisting principally of cotton cloth and 'thread, is pur-chased and shipped to its plant from points outside the State of Indiana.Ofitsmanufactured products, having a sales value in excess of $100,000 during the12 months prior to the hearing, over 50 percent is shipped to customers locatedoutside the State of Indiana.The respondent, admits in its answer, and the undersigned finds, that it isengaged in commerce within the meaning of the Act.H. THE ORGANIZATIONS INVOLVEDAmalgamated Clothing Workers of America, affiliated with the Congress ofIndustrial Organizations, and United Garment Workers of America, affiliatedwith the American Federation of Labor, are labor organizations admitting tomembership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Chronology of events'1 'Introductory statement,The parties are in substantial agreenient'as to the facts in the case, but. differin respect to the conclusions to be drawn from them.'The A. F. L. appeared by counsel at the opening of the hearing and moved orally folleave to intervene for the reasonthat itwas party to a contract with the respondent.Leaveto intervene was granted without objection from the other parties. LEWIS MEIER & COMPANY531The principal issue presented for decision is whether or not the respondent, atthe insistence of the A F. L, may legally discharge employees for engagingin C I 0 activities during an indefinitely extended term of a closed-shop contractwith the A. F. L , and within 1 week after a claim of majority representationwas asserted by the C. I. O.2.The A. F. L. contract signed on August 27, 1943For many years prior to 1943, the respondent had dealt with the A. F. L. asthe sole collective bargaining representative of its employees.The last collec,tive bargaining agreement was signed on August 27, 1943.This agreement,pro-vides,inter alia:The company recognizes the United Garment Workers of America [A. F. L. Ias the sole collective bargaining agency for all of the employees that comewithin its jurisdiction, and further agrees to maintain in its employe [sic]only those employees that me in good standing with the United GarmentWorkers of America.This agreement to go into effect this 27th day of August 1943, and terminateone year from said date. It shall automatically continue beyond said date ofexpiration unless either party by sixty days written notice agree to terminateit.No steps were taken, thereafter, by either party to terminate or otherwise modifythe provisions of the agreement.3The C I O'activities at the plant in January 1940;the discharges of LeonaBaker, Shirley Hurst,and Leona KellyPrior to January 1946, some of the respondent's employees had become dis-satisfied with the A. F L. as their representative and decided to affiliate with theC I. 0 On two occasions early in January 1946, employees Leona Baker andShirleyHurst, accompanied by several other employees, not identified in therecord,went to the Indianapolis office of the C I. O. to request that union toorganize the respondent's employeesPursuant to these requests, the C. I. O.held an organizational meeting for the respondent's employees at,AmalgamatedClothingWorker's Hall in Indianapolis, Indiana, on the night of January 16,1946.S. L. Devin and Thomas Marsella, representatives of the C I 0., conductedthe meeting which was attended by about 15 to 20 of the respondent's employees.Baker and Hurst .had obtained a supply of C I O. application cards, sometimeprevious to this meeting, and solicited many of the approximately 75 to 80 em-ployees to sign some of these cards at the plant outside of the regular workingperiods.Twenty-six or twenty-seven signed cards had been handed in to C. I. O.representatives by January 16, 1945.Kelly signed one of the C. I. O. cards andalso attended the January 16 meeting of the C. I. 0On January 17, 1946, the day after the above-mentioned meeting, C. I. O. Repre.sentative Devin called the respondent's plant by telephone and arranged for aconference with the respondent on January 19, 1946Pursuant to this arrange-ment, Devin and Marsella went to the plant on the morning of January 19,1946, and met with Charles E J3uschmann, the respondent's secretary and treas-urer- and Plant Superintendent Rentsch.At this meeting, according to Devin'scredible and uncontradicted testimony: Devin claimed the C. I 0 represented amajority of the employees, and as such representative, requested recognition astheir sole bargaining representative; he suggested that any question concerningrepresentation could be submitted to a government agency for determination ifrespondent questioned the validity of the C 1 0 's claim; he advised the re- 532DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent to serve theA. F.' L witha notice of termination of the above-men-tioned contract:and he also stated lie had learned that the A F L might askthe respondent to discharge some of its employees for engaging in C. I.-0.activities and cautioned it against taking such action,whereupon Rentsch statedthat the respondent would not do so 2 The record fails to show that the re-spondent made definite reply to any of the above claims or suggestions otferedby Devln,but it does show that soon after the meeting Buschmann admittedlyinformed Madge King,an A F. L representative,that the C.I.0 presentlyclaimed to represent a majority of the employeesShortly after this conversa-tionwith King, according to Buschmann's credible testimony,eitherKing orLaura Smith,the president of the A. F. L local having jurisdiction over therespondent's employees,called Buschmann on the telephone and told him thatemployees Baker,Hurst and Kelly had been expelledfrom the A F L andthat unless they were discharged other employees would go out on strike, where-upon Buschmannstated thatthe respondent would take no action regardingthe matter unless the A. F.L. by letterfurnished satisfactory grounds to supportits demand regarding the discharge of the three employees.''Following the refusal of the respondent to discharge Baker,Hurst and Kellyon the verbal request of the A F L, abovediscussed,the A F L by letter tothe respondentdatedJanuary 22,1846. renewed its demand that the threeemployees be discharged.The letter reads as followsAt the regular meeting of local #127,held January 21, 1946, with theUnited GarmentWorkersof America,A F of L The following action 'wastakenThe following three people, namely Mrs. Leona Baker,Mis Shirley Hurst,and Mrs. Leona Kelly were automatically suspended from all rights andprivileges,not only for nonpayment of clues, but fortrying to undernlind[sic] the local union and its members in a wilful manner.T1lerefor the three above named people are denied the privilege ofemployment in your factory,according to the constitution and the agree-ment that we have with yofir Company,which required all members to bein good standing with local union #'127'After receiving the A F L letter.Buschmann,according to his unrefuted andcredible testimony,submitted the letter together with a copy of the'above-men-tioned contract to two Indianapolis,Indiana,itiw firms with a request that theyadvise the respondent concerning its obligations 4According to Buschmann. bothlaw firms advised that the three employees be discharged-2Rentsch was not called as a witness and Buschmann, in his testnnony, did not contra-chcf the testinionv given by Devin regarding the matters discussed at the meetingAccording to the following uncontradicted testimony of Baker which the undersignedcreditsShe attended a meeting of the A F L held on or about January 18 or 19, 1946,and which the undersigned concludes to he the A F L meeting adveited to in the aboveletter as having been held on January 21, 1946She further testified, in substance, thatLaura Smith, president of the A F L Local, addiessed the meeting and called certainunidentified employees "rats" because they had engaged in C I 0 activities . that follow-ing Smith's speech a resolution was offered and passed to expel all dissident members with-out identifying them by name and that she, Baker, had been puipoitedly expelled withoutbeing notified that written charges had been filed against her, or served with notice speci-fying the nature of the charges, and-of the time and place of a hearing thereon, as pro-vided in the Constitution and By-Laws of the-A F L -The iecord further shows that thedues of the three employees named in the letter had been duly paid up to the month ofDecember 1945, and that all of then tendered their dues for the month of January 1946,but that the A' F L dues collector in the plant refused to accept their dues for Januaryon the grounds that they had been expelled from the Union4One of the firms appeared herein as counsel of record for the respondent,at this hear-ing, but the other was not specifically identified in the record. LEWIS MEIER & COMPANY533Thereafter,Buschnarnn called Baker,Huia and Kellyto his office,shortlybefore the close of the working day on January 25, 1946On their. allrval there,lie then told them in substance that pursuant to the provisions of it closed-shopcontract with the A. F L the respondent was obliged to discharge them becausethey had been expelled from that organization,acid that he regretted beingforced to take such action because the respondent considered all of them to becompetent and,satisfactory employees'The three employees were subsequentlygiven releasesand titno time since have they been offer eel 'i enistatementB Concluding findings-The respondent and the A F L contend ill effect, (1) that the respondentwas without knowledge that the discharges were based upon C 1 0 activitiesof the employees concerned; (2) that, even assuming that respondent had suchknowledge, the contract was one entered into fora term of 1 year which there-after was automatically extended for 2 additional yearly terms by reason of thefailure of either party to terminate it by the service of a 60 days' notice of ter-mination given prior to the anniversary date fixed by the terms of the contract,and that consequently under the theory of the Board's decision inSouthwestPortland Centent Company,65 N. L B. B 1, the discharges were not in violationof the Act; and (3) that since the C I 0 failed to file a petition for investigationand certification within 10 days after it asserted its claim of majority repretrenta-tion to the respondent, the respondent was privileged to consider the contractprovisions ire -being in full force and effect and thei efore free to dischargeemployees, at the insistence of the A F I.., for engaging in C I O activitiesThe, first defense above lacks meritThe facts above clearly indicate that therespondent had general knowledge regarding C 1 0 activities among its em-ployees by reason of the statements made by Devin, the C 1 0 representative, tothe respondent's representatives on January 19, 1946, when the C 1 0 requestedrecognition asmajority representative of the employeesMoreover, on thisoccasion, Devin expressly warned the iespondent not to penalize any of its eni-ployees for engaging in such activities in the event that the A F L requested suchaction.There can be no doubt, in view of this background, that the A F. L.'sdemand of the respondent to discha ige Baker, Hurst and Kelly for "trying toIundermmel the local union and its members" as stated in the A F L's Jan-uary 22;'1946, leder; releried to the C I O. activities of the three employees namedthen em and was so understood by the respondent.-The second contention raised above also lacks merit It is based upon a claimthat the respondent and the A F L regarded the contract as one to be auto-matically extended from year to '.,year following the expo ation of the first oneyear term, in the event neither party exercised an option to terminate it bythe giving of Ti 60 days' notice of termination prior to any anniversary date.A consideration of the language used in the clause fixing the term, and theextension thereof, is not ambiguous, but clearly expresses an intention to enterinto a contract for a definite term of one year which thereafter may be ex-tended for a period of indefinite duration subject to termination at any timeby either party by the service of a 60-day notice' Accordingly, this contract-constftuted-no bar to the prosecution of a representation proceeding under theThe record shows that Baker, Hurst and Kelly had respectively commenced their employ-ment at the plant in January 1939, December 1939 and June 1944, and that'all of themhave continued to work there as regular machine operators since those times,until dis-charged on January 25, 19460In urging this defense the respondent and A. F. L relied upon the Board's decision inGeneral Electric l-Ran/ Corp ,67'N L. R B 1997° SeeItwinAuger Bit Company,68 N L R B 447 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard's established procedure 8The respondent's employees were thereforefree to engage in self-organizational activities for the purpose of seeking toeffect a change of bargaining representative at least at any time subsequentto that period beginning 60 days period to August 27, 1944, the end of the definiteterm- fixed by the terms of the contract ° To hold otherwise would mean thatan employer and- a labor union, acting in concert, could maintain one labororganization in perpetuity as the bargaining representative of its employeesby the simple device of failing to give a notice of termination of. a contract run-ning-for an indefinite duration and expelling any employees during such periodwho wished to have a different representative after a contract had been ex-tended for an indefinite term.The third point raised by the A F L and the respondent must also be re-jected.The rule of theGeneral Electric X-Raydecision (67 N. L R. B. 997),relied on by the respondent and the A. F. L, that when a representation petitionis filed more than 10 days after the assertion of a bare claim of majority rep-resentation and no extenuating circumstances appear, an otherwise validagreement which is executed in the interval bars a determination of representa-tives, applies only to situations which involve the execution of, or the auto-matic renewal of, agreements in the interval between the assertion of the rivalclaim and the filing of the petition.1° It has no bearing on the situation pre-vailing in the instant caseThe issue herein presented is whether or not self-organizational activities of employees are protected during an appropriate periodof a valid closed-shop contract would not be a bar to a representation petitionfiled by another union. Under the facts here disclosed, the activities of the dis-charged employees, as found above, occurred during such a protected period.It is immaterial, whether the union for which the employees engaged in suchactivitieswas successful in obtaining the allegiance of either it majority ofthe employees or of a,sufficient number to have the Board process the petition.It is also immaterial whether the competing union for some reason or otherfails to file its representation petition timely so,that the Board, in its sound dis-cretion, refuses to then consider the determination of representativesThe testiswhether the organizational activities of the employees occurred during a pro-tected period, whether successful or notMoreover, the facts herein clearlyshow that the discharges were effected six days after the C I. O. asserted itsclaim of majority representative.Hence, even in a case where the "GeneralElectricX-Ray" rule might have general application it would hardly be in-voked against a claimant who failed to file a petition within six days afterasserting a claim of representation.Under the circumstances of this case, the undersigned does not question therespondent's good faith, but he also feels that the situation with which it wasconfronted required it to proceed at its own riskSince it was faced with theC. I. O.'s demand for recognition as majority representative and the adverseclaim of the A F. L that it; was also such representative, coupled, with a threatto strike by A F. L. employees, it could have filed a petition with this Board to'have the question of representation settled under the amended regulations ineffect at the time of the dispute arose (and which are still in effect)."Upon the basis of the foregoing facts and the entire record, the undersignedconcludes that Baker, Hurst and Kelly were discharged for engaging in selforganizational activities protected by the Act."SeeIrwin Anger Bit ,Company,68 N L R B447; Colgate Palmolive-Peet Company,63 N L R B 1184;Joseph Lerner, doing business as American Pants Mfg.Co., 64 N L.R. B 810° SeeMatter of Rutland Court Owners. Inc,44 N. L R B 587; 46 N. L R B. 1040.-10 SeeItenri, cC Allen, Inc.,68 N L R B 724.It SeeMatter of Rutland Court Owners, Inc.,44 N L. R B 587; 46 N L R B. 1040 LEWIS MEIER & COMPANY535On all of the foregoing, the undersigned finds that the respondent, by dis-charging Leona Baker, Shirley Hui st, .ind Leona Kelly, discriminated in regardto hire and tenure of their enrplo^ nient, thereby discouraging membership inthe C I 0 in violation of Section S (3) of the Act, rind interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the ActIV.THE EFFECT OF THE III FAIR LABOR PRACTICES UPON COMMERCE-The activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relationship to trade, traffic, and com-merce among the several States. and tend to lead to labor disputes burdeningand-obstructing commerce and the free flow thereotV.THE REMEDYSince it has been found that the respondent, has engaged in an unfair laborpractice, it will be recommended that it cease and desist therefrom, and takecertain action necessary to effectuate the policies of the Act.It has been found that on January 25. 1946, the respondent discriminatorilydischarged Leona Baker, Shirley Hurst and Leonti Kelly. It will be recom-mended that the respondent offer Leona Baker, Shirley Hurst and Leona Kelly,and each of them inimediate and full reinstatement to their former or sub-stantially equivalent positions without prejudice to their seniority and otherrights and privileges, and,that the respondent make Leona Baker, Shirley Hurstand Leona Kelly whole for any loss of pay `they may have -suffered by reasonof the discrimination against therm, by payment to each of them of a sum ofmoney equal to that which they normally 'would have earned as wages fromJanuary 25, 1946, the date of their discruninatorv discharge, to the date of theoffer of reinstatement, less their net earnings' during said period.A broad cease and desist older in respect to violation of Section 8 '(1), of theAct will not be recommended by the undersigned for the reason that from thetype of violation found herein, there appeals to be no clanger that the respondentwill commit other violations of the Act in the future "from the course of hisconduct in the pastUpon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS or LAW1.Amalgamated Clothing Workers of America, affiliated with the Congress ofIndustrial Organizations, and United Garment Workers of America, affiliatedwith the American, Federation of Labor, are labor organizations within themeaning of Section 2 (5) of the Act.2By discriminating in regard to the hire and tenure of employment of LeonaBaker, Shirley Hurst, and Leona Kelly,, thereby discouraging membership in,Amalgamated Clothing Workers of America, affiliated with the Congress of",By "net earnings"ismeant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, Which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere ;SeeMatterof Crossett Lumber Company,8 N. L R B 440. Monies received for work performedupon Federal,State,county, municipal,or other work-relief projects shall be considered asearningsSeeRepublic Steel Corporation v N L R B,311 U. S 713N L R B v Express PublishingCo., 312 U. S. 426J 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndustrial Organizations, the respondent has engaged in and is engaging isunfair labor practices within the meaning of Section 8 (3) of the Act3.By said conduct the respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act,and has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (1) of the Act4.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Lewis Meier & Company, Indianapolis,'Indiana, its officers, agents, and assigns shall:1.Cease and desist from :(a) -Discouraging membership in Amalgamated Clothing Workers of America,affiliatedwith the Congress of Industrial Organizations, or any other labororganization of its employees, by discharging or refusing to reinstate any ofits employees, of in any other manner discriminating in regard to their hireor tenure of employment, or any' term or condition of employment ;(b)Any other acts in any manner interfering with the efforts of its em-ployees to designate a new bargaining representative to succeed an existingbargaining representative upon the termination of the latter's contract byoperation of law or otherwise.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Leona Baker, Shirley Hurst, and Leona Kelly, and each of them,immediate and full reinstatement to her former or substantially equivalent posi-tion without prejudice to her seniority and other rights and privileges ;(b)Make whole Leona Baker, Shirley Hurst, and Leona Kelly for any loss ofpay they may have suffered by reason of.the respondent's discrimination againstthem by payment to each of them of a stun of money equal to that which shenormally would have earned as wages from the date of the respondent's discrimi-nation against her to the (late of the respondent's offer of reinstatement, less hernet earnings 14 during such period ;(c)Post at its plant at Indianapolis, Indiana, copies of the notice attachedto the Intermediate Report herein, marked "Appendix A" Copies of said notice,to be furnished by the Regional Director for the Eleventh Region, shall, afterbeing duly signed by the respondent's representative, be posted by the respondentimmediately upon receipt thereof and maintained by it for sixty (60) consecutivedays thereafter in conspicuous places, including all places where notices toemployees are customarily posted. 'Reasonable steps shall be taken by the re-spondent to insure that said notices are not altered, defaced, or covered by anyother material;(d)File with the Regional Director for the Eleventh Region on or before ten(10) days from the date of the receipt of this.Intermediate Report a report inwriting setting forth in detail the manner and form in which the respondent hascomplied with the foregoing recommendations.It is further recommended that unless on or before ten (10) days from tbe,dateof the receipt,of this Intermediate Report, the respondent notifies said RegionalDirector in writing that it has complied with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.14 See footnote12, supra. LEWIS MEIER& COMPANY537As provided ui -Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board. Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D C, an original and four copies- of astatement in writing, setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original' and fourcopies of,a:brief in support thereof., Immediately, upon the filing-of suchustate-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file a copywith the Regional Director.As further provided in said Section-33, should anyparty desire permission to argue orally before the Board, request therefor mustbe made in writing to the Board within ten (10) days from the date,of the ordertransferring the case to the Board.Any party desiring to submit a brief insupport of the Intermediate Report shall do so within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, by filing withthe Board an original and four copies thereof, and by immediately serving a copythereof upon each of the other parties and the Regional Director.HENRY J. KENT,Trial ;E.Taminer.Dated July 18, 1946APPENDIX ANOTICE TO ALL Em'LOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies-of the National Labor Re-lations Act,-we hereby notify our employees that;WE WILL NOT discourage membership in AMALGAMATED CLOTHINGWORKERS OF AMERICA, -C. I 0., or any other labor organization of.ouremployees, by discharging or refusing to reinstate any of our employees orby discriminating in any other' manner in regard to their hire and tenureof employment or any term or condition of their employment, except insofaras such conduct is protected by the proviso of Section 8 (3) of the Act.WE WILL NOT engage in any other acts in any manner interfering withthe efforts of our employees to designate a new bargaining representativeto succeed an existing bargaining representative upon the termination of thelatter's contract.WE WILL OFFER to the employees named below immediate and fullreinstatement to their former or substantially equivalent positions, withoutprejudice to any seniority or other rights and privileges previously enjoyed,° and make them whole for any loss of pay suffered as a result of the dis-crimination.Leona BakerShirley HurstLeona KellyLEwls -MEIERCOMPANY,- ' Employer.Dated ---------------------By -------------------------------(Repiesentative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.